Hart, J. (dissenting). Mr. Justice Wood and the writer dissent on the ground that the assessments exceed the special benefits conferred by the improvement upon the 32-acre tract of appellant. Local assessments are imposed for local improvements because the property within the proposed district is peculiarly benefited. We recognize that absolute equality can not be attained and that individual cases of hardship will arise which the courts can not review. This rule, however, can not be so extended that the levy of the assessment shall clearly exceed the special benefits received by the property assessed from the impovement and thereby amount to a virtual confiscation of the propety. We assert with great- confidence that the case at bar is one of those extreme cases which will justify the intreference of the courts in order to prevent the property owner from being arbitrarily deprived of his property. Patterson is a small town containing about 200 inhabitants. It is true the 32 acres in controversy are sit-' uated within the limits of the town of at one time- was platted into lots and blocks. According to the testimony of Patterson, however, he has not been able to sell off any lots and blocks for the past two years, and the property 'is used exclusively as farm property. The plat was withdrawn by an ordinance of the town. Patterson’s testimony in this respect is not contradicted, and we think the assessment of $100 afi acre, making a total of $3,200 for the 32 acres in question, is but an appropriation of it by the exercise of arbitrary power under the guise of taxation. The'record does not show how long the road is which is to be impoved; but it does show that it is within the limits of the northern district of Woodruff County. The road is already in existence, and no improvement of it can benefit the land to the extent of $100 per acre. The property is used exclusively for farm purposes. No lots have been sold from it for the past two years, and Patterson testifies that the council has, by ordinance, withdrawn his map and plat of the 32 acres. This indicates that none can be sold in tbe immediate future. Tbe assessment manifestly exceeds tbe benefits which can accrue to tbe property, and such an arbitrary power over property does not exist under our form of government. Therefore we respectfully dissent.